Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Claims 2, 4, 9, 11, 13, 17 and 19 have been cancelled.
Claims 1, 10, and 18 have been amended.
Claims 1, 3, 5-8, 10, 12, 14-16, 18 and 20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
With respect to applicants arguments under 35 USC 101, the arguments have been fully considered, however the examiner respectfully disagrees. Managing a parking facility and preventing vehicles to enter the parking environment when a quantity of the overdue fee records of the vehicle reaches a first quantity or an unpaid fee amount reaches a second quantity does not provide a practical application, rather, this merely recites applying the abstract idea in a computer environment to control use of parking environment of the vehicle ¶ [0044]. The additional elements do not integrate the judicial exception into a practical application. Facilitating sharing of overdue fee records between parking facilities, sending overdue fee records to a terminal of an employee, and setting a barring facility based on the shared overdue fee records does not improve a computer technology, rather, merely describe applying the abstract idea in a computer environment to automate the process without providing significantly more. Therefore, the claims do not provide a technical solution to a technical problem by controlling access to a parking facility based on fee records.
Applicant’s arguments, see pages 2-4, filed 10/14/2021, with respect to Claim Rejections under 35 USC 103 have been fully considered and are persuasive. The 35 USC 103 Rejection of the claims has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-8, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Independent claim 1 recites: 
detecting parking information in a parking environment;
determining parking fee payment information;
determining that the parking fee payment information indicates that fee payment is incomplete; 
publishing an overdue fee record; 
querying the blockchain network about unresolved overdue fee records related to the vehicle;
sending an overdue fee reminder to a handheld fee collection used by a collection employee when an unresolved overdue fee record related to the vehicle is retrieved in the blockchain network; and
setting a barring facility in the parking environment to an enabled state to prevent the vehicle from entering the parking environment when a quantity of overdue fee records of the vehicle reaches a first quantity or an unpaid amount reaches a second quantity.
Thus, under the broadest reasonable interpretation, the claims recite determining that the parking fee payment information indicates the fee payment is incomplete, publishing an overdue fee record, sending an overdue fee reminder and prevent the vehicle from entering the parking environment
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “IoT device”, “vehicle”, “blockchain network”, “barring facility” and “parking fee collection system” are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing, storing, retrieving, transmitting and displaying data. These additional elements describes how to generally “apply” the judicial exception in a computer environment and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component i.e. blockchain network.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, transmitting, storing, querying and publishing data is a well-understood, routine and conventional computer functions and it is known for a parking device to detect data and to publish data on a blockchain. The claim is ineligible.
The dependent claims 3, 5-8, 12, 14-16 & 20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that are well-understood, routine and conventional in the realm of payment systems. For instance, with respect to claims 3 & 6-8 the claims further define the abstract idea by querying data, sending reminders, using an open parking lot and second blockchain apply nothing significantly more. Claim 5 merely recites applying a parking system on a blockchain smart contract. For the above reasons, the claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/2/2022